MEMORANDUM OPINION
                                        No. 04-12-00019-CR

                                    Jacinto Riccardo RAGLAND,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 290th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010CR7766
                             Honorable Melisa Skinner, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: February 22, 2012

DISMISSED

           Pursuant to a plea bargain agreement, appellant Jacinto Riccardo Ragland pleaded guilty

to the offense of murder. As part of his plea-bargain, appellant signed a separate “Waiver of

Appeal.” The trial court imposed sentence and signed a certificate stating that this “is a plea-

bargain case, and the defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2).

Appellant timely filed a notice of appeal. The clerk’s record, which includes the plea bargain

agreement and the trial court’s Rule 25.2(a)(2) certification, has been filed. See TEX. R. APP. P.
                                                                                   04-12-00019-CR


25.2(d). This court must dismiss an appeal “if a certification that shows the defendant has the

right of appeal has not been made part of the record.” Id.

       The court gave appellant notice that the appeal would be dismissed unless written consent

to appeal and an amended trial court certification showing he has the right to appeal were made

part of the appellate record on or before February 23, 2012. See TEX. R. APP. P. 25.2(d); 37.1;

Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order), disp. on merits, No.

04-03-00176-CR, 2003 WL 21508347 (Jul. 2, 2003, pet. ref’d) (not designated for publication).

On February 8, 2012, appellant’s appointed appellate counsel filed a written response, stating she

has reviewed the record and can find no right of appeal. After reviewing the record and

counsel’s notice, we agree that appellant does not have a right to appeal. See Dears v. State, 154
S.W.3d 610 (Tex. Crim. App. 2005) (holding that court of appeals should review clerk’s record

to determine whether trial court’s certification is accurate). We therefore dismiss this appeal.

TEX. R. APP. P. 25.2(d).

                                                     PER CURIAM

Do Not Publish




                                               -2-